Citation Nr: 1504941	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of a left foot injury.

3.  Entitlement to service connection for a right eye retinal tear.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, Mr. S.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2014, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing at the RO in Huntington, West Virginia.  A transcript of the proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issue of entitlement to a compensable evaluation for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Transcript.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A.  Right Knee

The Veteran served on active duty from March 1996 to March 2000.  He claims that he has a right knee condition due to an injury in service.

With regard to his service treatment records, a May 1996 treatment record reflects that the Veteran complained of right knee pain after coming down a repel tower and hitting his right knee and falling down on his butt and back.  Diagnoses of patellofemoral syndrome and patellar tendonitis were recorded.

Post-service treatment records associated with the claims file include the Veteran's VA treatment records dated from July 2001 to December 2001, and April 2003 to May 2003.  September 2001 records reflect that the Veteran reported right knee pain and that he was being treated by Dr. R. for a right knee injury.  An April 2003 record also reflects he reported right knee pain due to an injury.  None of the private treatment records from Dr. R. have been associated with the claims file.  Therefore, the Board finds that this matter should be remanded so that any outstanding private treatment records from Dr. R. may be associated with the claims file (paper or electronic).

The Veteran testified at the Board hearing that he was receiving private treatment for his right knee (and left foot) by Dr. S. in Mann, West Virginia, but none of these private records are associated with the claims file.  Therefore, on remand, these records should also be obtained relating to both his right knee and left foot claims.

In addition, the Board acknowledges that the Veteran testified at the Board hearing that he was not currently receiving treatment at the VA medical center due to transportation issues.  Nevertheless, on remand, a comprehensive set of all of the Veteran's VA treatment records dated since March 2000 to present should be associated with the claims file (paper or electronic).

The Veteran has not been provided with a VA examination relating to his claim.  As shown above, the Veteran had a documented right knee injury in service with diagnosed patellofemoral syndrome and patellar tendonitis, and he has documented post-service complaints of right knee pain in July 2001 and April 2003.  Furthermore, the Veteran testified at the Board hearing that he has experienced right knee problems since he fell off the repel tower in service.  In light of the above, the Board finds that this matter should also be remanded to afford the Veteran a VA examination relating to his claim.

B.  Left Foot

The Veteran also claims that he has experienced a left foot condition since his active service.

A May 1996 service treatment record reflects that the Veteran complained of left foot pain and blisters for one week.  A diagnosis of rule-out fracture was noted and he was referred to podiatry for further evaluation.  A May 1996 x-ray showed no fracture or dislocation and was unremarkable.  A May 1996 podiatry record reflects a diagnosed neuroma.

The few VA treatment records in the claims file are silent as to any foot complaints.  The Veteran did, however, testify that he was being treated privately by Dr. S. in Mann, West Virginia, so the Board will remand this claim so that those treatment records may be associated with the claims file.

Because the Veteran was diagnosed with a left foot neuroma in service, and he has reported continued left foot problems since service, the Board finds that this matter should be remanded to afford him a VA examination to address the nature and etiology of any left foot condition.

C.  Right Eye

The Veteran also claims that he has residuals of a right eye retinal tear that he incurred in service.

The Veteran testified at the Board hearing that during an exercise at Ft. A.P. Hill involving getting into a gun position and breaking over a fence made of sticks, he bent over and was jabbed in the right eye by the fence.  He testified that he was treated and placed on a no-duty profile.  The Veteran brought to the hearing a copy of a photograph of him in his barracks with a bandage over his right eye.

As acknowledged by the Veteran, there is no copy of any record of treatment for his right eye in the service treatment records, and none of the Veteran's personnel records have been associated with the claims file.  Therefore, the Board finds that this matter should be remanded so that any outstanding records of treatment from the Ft. A.P. Hill hospital, including any inpatient records, may be requested by the AOJ, and so that a copy of the Veteran's personnel file may be obtained.

There is no record of post-service treatment for the Veteran's right eye, despite his testimony that he has experienced vision problems.  Therefore, on remand, the Veteran should be asked to identify any post-service treatment providers for his right eye so that those records may be obtained.

D.  IBS and GERD

The Veteran also claims that he has had IBS and GERD since service.

With regard to his claimed IBS, he testified that he has experienced symptoms of nausea and diarrhea since service, particularly when he eats spicy foods.  

As an initial matter, the Board notes that the Veteran had no overseas service and likewise did not serve in the Persian Gulf.  Therefore, the undiagnosed illness provisions of 38 U.S.C.A. § 1116 are not applicable to these claims.

In service, a March 1997 record reflects that the Veteran complained of, among other things, a stuffed nose, sore throat, productive cough, and diarrhea, and that an upper respiratory infection was diagnosed.  A June 1997 physical exam for mess duty record reflects that the Veteran checked the box indicating that he had experienced diarrhea in the past six months.  Also, a July 1998 service treatment record reflects that the Veteran reported experiencing heartburn, particularly with spicy meals, and that a diagnosis of GERD was recorded.

The few VA treatment records in the claims file do not reflect any treatment for IBS or GERD.  The Veteran testified that he was treated privately by Dr. C. in Mann, West Virginia.  Therefore, these matters should be remanded to obtain any outstanding private treatment records from Dr. C. relating to his IBS and GERD claims.

Also, because the Veteran was diagnosed with GERD in service and has reported experiencing continued symptomatology since service, the Board finds that this matter should be remanded to afford him a VA examination to address the nature and etiology of his GERD.  In addition, given the fact that both of these claims involve gastrointestinal disorders, the Board also finds that the VA examination should address his claimed IBS.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the paper or electronic claims file a comprehensive set of all of the Veteran's VA treatment records dated since March 2000.

2.  Ask the Veteran to identify any private treatment for his right eye retinal tear since service.  To that end, ask him to complete the requisite Form 21-4142 authorizations so any records identified may be obtained.

Also, ask the Veteran to provide completed Form 21-4142 authorizations so that any outstanding private treatment records from the following providers may be obtained:

a) Dr. R. relating to his right knee;
b) Dr. S. in Mann, West Virginia relating to his right knee and left foot; and
c) Dr. C. in Mann, West Virginia relating to his IBS and GERD.

3.  Obtain a copy of the Veteran's personnel file and associate it with the claims file.

4.  Obtain copies of any outstanding treatment records, including requesting any inpatient treatment records, relating to the Veteran's claimed right eye retinal tear from the Ft. A.P. Hill hospital.  If these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided with notice of such.

5.  After all of the above development has been completed, schedule the Veteran for a VA orthopedic examination to address the current nature and etiology of any right knee and left foot conditions.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should address whether it is "at least as likely as not" (50 percent probability or higher) that any current right knee and left foot conditions had their onset in service or are otherwise related to the Veteran's active service.  Any opinion must be accompanied by a complete rationale.  

6.  After the above development in paragraphs (1) and (2) has been completed, schedule the Veteran for a VA gastrointestinal examination to address the current nature and etiology of any IBS and GERD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should address whether it is "at least as likely as not" (50 percent probability or higher) that any current IBS and GERD had its onset in service or is otherwise related to the Veteran's active service.  Any opinion must be accompanied by a complete rationale.  

7.  Then, perform any other necessary development, and then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

